Oo OO ~s DW wn SP W WH

NM NM po Bt PO BD BRO OND ORDO OO ee
CO ~~“ NAN wo BB WH NF CO CO WH DH UT F&F WH HP | &

Case 2:19-cv-08847 Document1 Filed 10/15/19 Pagelof9 Page ID#:1

MCFARLIN LLP

Timothy G. McFarlin (State Bar No. 223378)

Email: tim(@mcfarlinlaw.com

 

Jarrod Y. Nakano (State Bar No. 235548)

Email: iarrod@mcfarlinlaw.com
4 Park Plaza, Suite 1025

Irvine, California 92614
Telephone: (94 544-2640
Fax: (949) 336-7612

Attorneys for Plaintiff
JOE DEL NIGRO

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

JOE DEL NIGRO, an Individual,
Plaintiff,
V.
AM PROPERTIES, LLC, a
California limited liability company;
and DOES 1-100,

Defendants.

Case No.:

COMPLAINT FOR:

1. VIOLATIONS OF THE
AMERICANS WITH DISABILITIES
ACT OF 1990, 42 U.S.C. §12181, ET
SEQ.; AND

2. VIOLATIONS OF THE UNRUH
CIVIL RIGHTS ACT, CALIFORNIA
CIVIL CODE § 51, ET SEQ.

 

 

 

-|-

 

COMPLAINT

 
Oo oN Dw BW

mM NM Bw PO wR BD DD OR OBR a
ao ND DH tA Bw HY KK Oo WO mOmn HD A SP WY NY YF C&C

Case 2:19-cv-08847 Document1 Filed 10/15/19 Page2of9 Page ID #:2

Comes now Plaintiff JOE DEL NIGRO (“Plaintiff”), who complains and

alleges of Defendant AM PROPERTIES, LLC (“AM PROPERTIES”) as follows:
PARTIES

1. Plaintiff is an adult California resident. Plaintiff has a Disabled Person
Parking Placard issued to him by the State of California. Plaintiff is substantially
limited in performing one or more major life activities, including but not limited to:
walking, standing, ambulating and sitting. As a result of these disabilities, Plaintiff
relies upon mobility devices to ambulate. With such disabilities, Plaintiff qualifies
as a member of a protected class under the Americans with Disabilities Act
(“ADA”), 42 U.S.C. §12102(2) and the regulations implementing the ADA set
forth at 28 C.F.R. §§ 36.101, et seq.
2. Plaintiff brings this action acting as a “private attorney general” as permitted
under the American with Disabilities Act of 1990 (“ADA”) to privatize
enforcement of the ADA without the American tax payer(s) bearing the financial
tax burden for such action.
3. Plaintiff is informed and believes and thereon alleges that AM
PROPERTIES, conducts and operates its business at the property located at 16280
Paramount Blvd., Paramount, CA 90723 (“Property”). “Waikiki Hawaiian Grill”
(“Business”), operates on Defendant’s property, which is a facility open to the
public, a place of public accommodation, and a business establishment.
4. Plaintiff is informed and believes and thereon alleges that AM PROPERTIES
is the owner of the subject Property.
5. Plaintiff does not know the true names of Defendant, their business
capacities, their ownership connection to the subject property and business, or their
relative responsibilities in causing the access violations herein complained of, and
alleges a joint venture and common enterprise by all such Defendant. Plaintiff is
informed and believes that each of the Defendant herein, including Does 1 through

100, inclusive, is responsible in some capacity for the events herein alleged, or is a
-2.

 

 

COMPLAINT

 
oO Of SN DH HW F&F WP =

MS NM bo Bw BO BR BD ROB OO
oO oS NH Ow OB BH UY USCC OU OCOUlUlUwOlULUI ST UO OU OU BULLY OU CUO

Case 2:19-cv-08847 Document1 Filed 10/15/19 Page 3of9 Page ID #:3

necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
when the true names, capacities, connections, and responsibilities of the Defendant
and Does | through 100, inclusive, are ascertained.

JURSIDICTION AND VENUE
6. This Court has subject matter jurisdiction over this action pursuant to 28
U.S.C. §§ 1331 and 1343(a)(3-4) for violations of the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101, et seg. ("ADA").
7. This court has supplemental jurisdiction over Plaintiff's non-federal claims
pursuant to 28 U.S.C. § 1367, because Plaintiff's Unruh Civil Rights Act
(“UCRA”) claims are so related to Plaintiff's federal ADA claims in that they have
the same nucleus of operative facts and arising out of the same transactions, they
form part of the same case or controversy under Article ID of the United States
Constitution. .
8, Venue is proper in this court pursuant to 28 U.S.C. §1391 because the real
property which is the subject of this action is located in this district and because
Plaintiff's causes of action arose in this district.

GENERAL ALLEGATIONS

9. Plaintiff went to the Business on or about July 7, 2019 to purchase food.
10. Parking spaces are one of the facilities, privileges and advantages reserved by
Defendant to persons at the property serving the Business.
11. Unfortunately, although parking spaces were one of the facilities reserved for
patrons, there were no designated parking spaces available for persons with
disabilities that complied with the Americans with Disability Act Accessibility
Guidelines (“ADAAG”) on or about July 7, 2019. At that time, Plaintiff
experienced extreme difficulty availing himself to the Business accommodations.
12. Instead of having architectural barrier free facilities for patrons with
disabilities, Defendant has: a built-up curb ramp that projects from the sidewalk and

into the disabled parking area (Section 406.5). Furthermore, the curb ramp is in
-3-

 

 

COMPLAINT

 

 
nN bo bo bo rp bo wo) nO ho — = — — — —" — — ra Re
oO ~S DH BB WH YF OD Oo eI DH AH BR WY NY YF &

Oo Oo HN DH A BB WwW Ne

Case 2:19-cv-08847 Document1 Filed 10/15/19 Page4of9 Page ID#:4

excess of the maximum grade allowed by ADAAG specifications (Section 502.4); a
built-up curb ramp that projects from the sidewalk and into the access aisle (Section
406.5). Furthermore, the curb ramp is in excess of the maximum grade allowed by
ADAAG specifications (Section 406.1).

13. Subject to the reservation of rights to assert further violations of law after a
site inspection found infra, Plaintiff asserts there are additional ADA violations
which affect htm personally.

14. Plaintiff is informed and believes and thereon alleges Defendant has no
policy or plan in place to make sure that there was a compliant accessible access
parking reserved for persons with disabilities prior to July 7, 2019.

15. Plaintiff is informed and believes and thereon alleges Defendant has no
policy or plan in place to make sure that the designated disabled parking for persons
with disabilities comport with the ADAAG.

16. The designated disabled parking spaces for use by persons with disabilities
are a tip over, crash, fall hazard or trip hazard because it contains a built-up curb
ramp and cross slopes.

17. Plaintiff personally encountered these barriers. These inaccessible conditions
denied the Plaintiff full and equal access and caused him difficulty, humiliation and
frustration.

18. Asan individual with a mobility disability who at times is dependent upon a
wheelchair or other mobility device, Plaintiff has a keen interest in whether public
accommodations have architectural barriers that impede full accessibility to those
accommodations by individuals with mobility impairments.

19. Plaintiff is being deterred from patronizing the Business and its
accommodations on particular occasions, but intends to return to the Business for
the dual purpose of availing himself of the goods and services offered to the public
and to ensure that the Business ceases evading its responsibilities under federal and

state law.
_4.

 

 

COMPLAINT

 

 

 
oO co DH WNW BR WD YH

NR o§ND NY ON NY NY NH BY NB FO RR RP SE eee
ce ~) A A BB WwW NH FP CO Oo Bea DB HH FF W HY KF O&O

Case 2:19-cv-08847 Document1 Filed 10/15/19 Page5of9 Page ID#:5

20. The Defendant has failed to maintain in working and useable conditions
those features required to provide ready access to persons with disabilities.

21. The violations identified above are easily removed without much difficulty or
expense, They are the types of barriers identified by the Department of Justice as
presumably readily achievable to remove and, in fact, these barriers are readily
achievable to remove. Moreover, there are numerous alternative accommodations
that could be made to provide a greater level of access if complete removal were
not achievable.

22. Given the obvious and blatant violation alleged hereinabove, Plaintiff
alleges, on information and belief, that there are other violations and barriers in the
site that relate to his disability. Plaintiff will amend the complaint, to provide
proper notice regarding the scope of this lawsuit, once he conducts a site inspection,
However, please be on notice that the Plaintiff seeks to have all barriers related to

his disability remedied. See Doran vy. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding

 

that once a plaintiff encounters one barrier at a site, the plaintiff can sue to have all
barriers that relate to his disability removed regardless of whether he personally
encountered them).

23. Given the obvious and blatant violation alleged hereinabove, Plaintiff
alleges, on information and belief, that the failure to remove these barriers was
intentional because: (1) these particular barriers are intuitive and obvious, (2) the
Defendant exercised control and dominion over the conditions at this location prior
to July 7, 2019, (3) the lack of accessible facilities was not an accident because had
the Defendant intends any other configuration, they had the means and ability to
make the change.

24. Without injunctive relief, Plaintiff will continue to be unable to fully access
Defendant’s facilities in violation of Plaintiff's rights under the ADA.

if

/if
5»

 

 

COMPLAINT

 

 
oOo fo ~sS DH MH BB W HN

bm we NM NM NY NY ND ee Be Ee SE
co nN TK OU BRB WH SB CO Oo wmO HN DH A SP WY NY FF

Case 2:19-cv-08847 Document1 Filed 10/15/19 Page6of9 Page ID #:6

FIRST CAUSE OF ACTION
(Violations of the Americans With Disabilities Act Of 1990, 42 U.S.C. § 12181,
et seq. Against All Defendants)
25. Plaintiff incorporates by reference, as though fully set forth, paragraphs 1|
through 24 of this Complaint.
26. Under the ADA, it is an act of discrimination to fail to ensure that the
privileges, advantages, accommodations, facilities, goods, and services of any place
of public accommodation are offered on a full and equal basis by anyone who
owns, leases, or operates a place of public accommodation. See 42 U.S.C. §
12182(a). Discrimination is defined, inter alia, as follows.

a. A failure to make reasonable modifications in policies, practices, or
procedures, when such modifications are necessary to afford goods,
services, facilities, privileges, advantages, or accommodations to
individuals with disabilities, unless the accommodation would work a
fundamental alteration of those services and facilities. 42 U.S.C. §
12182(b)(2)(A)Gi).

b. A failure to remove architectural barriers where such removal is
readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
Appendix "D".

c. A failure to make alterations in such a manner that, to the maximum
extent feasible, the altered portions of the facility are readily accessible
to and usable by individuals with disabilities, including individuals
who use wheelchairs, or to ensure that, to the maximum extent
feasible, the path of travel to the altered area and the bathrooms,
telephones, and drinking fountains serving the area, are readily
accessible to and usable by individuals with disabilities. 42 U.S.C. §

12183(a)(2).
~6-

 

 

COMPLAINT

 

 

 
oOo co nN DH A BR WH WH Re

DS NM NM BM Kw BD DD DR
CO ~F} TA th BB WwW PH eK CO OO OHH HB OH F&F W HY KF OS

Case 2:19-cv-08847 Document1 Filed 10/15/19 Page 7of9 Page ID#:7

27. Any business that provides parking spaces must provide accessible parking
spaces. 1991 Standards § 4.1.2(5). 2010 Standards § 208. Under the 1991
Standards, parking spaces and access aisles must be level with surface slopes not
exceeding 1:50 (2.0%) in all directions. 1991 Standards § 4.6.2. Under the 2010
Standards, access aisles shall be at the same level as the parking spaces they serve.
Changes in level are not permitted. 2010 Standards § 502.4. "Access aisles are
required to be nearly level in all directions to provide a surface for wheelchair
transfer to and from vehicles." 2010 Standards § 502.4 Advisory. Here the failure
to provide a level access aisle in the designated disabled parking space is a violation
of the law and excess slope angle in the access pathway is a violation of the law.
28. A public accommodation must maintain in operable working condition those
features of its facilities and equipment that are required to be readily accessible to
and usable by persons with disabilities. 28 C.F.R. § 36.21 1(a).
29, Here, the failure to ensure that accessible facilities were available and ready
to be used by Plaintiff is a violation of law.
30. Given its location and options, Plaintiff will continue to desire to patronize
the Business but he has been and will continue to be discriminated against due to
lack of accessible facilities and, therefore, seeks injunctive relief to remove the
barriers.
SECOND CAUSE OF ACTION
(Violation of the UCRA, California Civil Code § 51, et seq.
Against All Defendants)
31. Plaintiff incorporates by reference, as though fully set forth, paragraphs |
through 30 of this Complaint.
32. California Civil Code section 51, et seg. guarantees equal access for people
with disabilities to the accommodations, advantages, facilities, privileges, and
services of all business establishments of any kind whatsoever. Defendant is

systematically violating the UCRA, Civil Code section 51, et seq.
-7-

 

 

COMPLAINT

 

 
Oo co “JI BA wm FB Ww HN

So wo vw WN Bw VP NY NY NY Ke FF RP SF SF PK ee lL
co ~~“ NHN UN SB W BF GS oO wm HN DH NH SF WD NY PF &

Case 2:19-cv-08847 Document1 Filed 10/15/19 Page 8of9 Page ID #:8

33. Because Defendant violated Plaintiff's rights under the ADA, they also
violated the UCRA and are liable for damages. CAL. CIV. CODE §§ 51() and
52(a). These violations are ongoing.
34, Plaintiff is informed and believes and thereon alleges that Defendant’s
actions constitute intentional discrimination against Plaintiff on the basis of a
disability, in violation of the UCRA, Civil Code section 51, et seg., because
Defendant has been previously put on actual or constructive notice that the
Business is inaccessible to Plaintiff. Despite this knowledge, Defendant maintain
their premises in an inaccessible form, and Defendant has failed to take actions to
correct these barriers.

PRAYER
WHEREFORE, Plaintiff prays that this court award damages provide relief as
follows:

1. A preliminary and permanent injunction enjoining Defendant from further
violations of the ADA, 42 U.S.C. § 12181 et seg., and UCRA, Civil Code § 51 et
seq. with respect to its operation of the Business and Property.

2. Anaward of actual damages and statutory damages of not less than $4,000
per violation pursuant to § 52(a) of the California Civil Code.

3. An additional award of $4,000.00 as deterrence damages for each violation
pursuant to Johnson v. Guedoir, 218 F.Supp.3d 1096; 2016 U.S. Dist. LEXIS
150740 (USDC Cal, E.D. 2016).

 

4. For reasonable attorneys’ fees, litigation expenses, and costs of suit, pursuant »
to 42 U.S.C. § 12205; California Civil Code § 52.
DEMAND FOR JURY TRIAL
Plaintiff JOE DEL NIGRO hereby respectfully requests a trial by jury on all
appropriate issues raised in this Complaint.
Hl

Hf
8.

 

 

COMPLAINT

 

 
Oo oOo ~~ HR A BW NF

Nm N NM NM NK NY KN Be Pe Pe RE eR eee
co UDCA CO BOON re ll ONO i AS OOO POON

Case 2:19-cv-08847 Document1 Filed 10/15/19 Page9of9 Page ID#:9

DATED: October 14, 2019

-9.

MCFARLIN LLP

/s/ Jarrod Y. Nakano

 

Jarrod Y. Nakano

Attorneys for Plaintiff
JOE DEL NIGRO

 

 

COMPLAINT

 

 

 
